Citation Nr: 0816658	
Decision Date: 05/21/08    Archive Date: 05/29/08	

DOCKET NO.  06-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia. 

2.  Entitlement to service connection for a positive purified 
protein derivative (PPD). 

3.  Entitlement to an initial evaluation in excess of 30 
percent for multiple sclerosis prior to November 15, 2004. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative disc disease. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for tenosynovitis of the right wrist. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left wrist. 


7.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right ankle. 

8.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left ankle. 

9.  Entitlement to an initial compensable evaluation for 
cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and November 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

Based on correspondence dated in February 2008, it is clear 
that the veteran has chosen to withdraw from consideration 
all of the issues currently on appeal.  Accordingly, those 
issues will be dismissed.



FINDING OF FACT

In correspondence of February 2008, and prior to the 
promulgation of a decision by the Board, the veteran and his 
accredited representative requested withdrawal of the issues 
of service connection for hyperlipidemia and a positive 
purified protein derivative (PPD), as well as increased 
evaluations for service-connected multiple sclerosis, lumbar 
strain with degenerative disc disease, tenosynovitis of the 
right wrist, degenerative joint disease of the left wrist, 
degenerative joint disease of the right and left ankles, and 
cluster headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issues of service connection for hyperlipidemia 
and a positive purified protein derivative (PPD), as well as 
increased evaluations for service-connected multiple 
sclerosis, lumbar strain with degenerative disc disease, 
tenosynovitis of the right wrist, degenerative joint disease 
of the left wrist, degenerative joint disease of the right 
and left ankles, and cluster headaches have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20. 202, 20.204(b)(c) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 38 C.F.R. 
§ 20.202, 20.204(b) (2007).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(c) (2007).

In the present case, in correspondence dated in February 
2008, the veteran's accredited representative withdrew from 
consideration the issues of service connection for 
hyperlipidemia and a positive purified protein derivative 
(PPD), as well as the issues of  increased evaluations for 
service-connected multiple sclerosis, lumbar strain with 
degenerative disc disease, tenosynovitis of the right wrist, 
degenerative joint disease of the left wrist, degenerative 
joint disease of the right and left ankles, and cluster 
headaches.  As the veteran has withdrawn his appeal as to the 
issues currently before the Board, there remain no 
allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals on those issues, and they 
are dismissed without prejudice.


ORDER

The appeal for the issue of entitlement to service connection 
for hyperlipidemia is dismissed.

The appeal for the issue of entitlement to service connection 
for a positive purified protein derivative (PPD) is 
dismissed.

The appeal for the issue of an initial evaluation in excess 
of 30 percent for multiple sclerosis prior to November 15, 
2004 is dismissed.

The appeal for the issue of entitlement to an initial 
evaluation in excess of 10 percent for lumbar strain with 
degenerative disc disease is dismissed.

The appeal for the issue of entitlement to an initial 
evaluation in excess of 10 percent for tenosynovitis of the 
right wrist is dismissed.

The appeal for the issue of entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the left wrist is dismissed.

The appeal for the issue of entitlement to an initial 
compensable evaluation for degenerative joint disease of the 
right ankle is dismissed.

The appeal for the issue of entitlement to an initial 
compensable evaluation for degenerative joint disease of the 
left ankle is dismissed.

The appeal for the issue of entitlement to an initial 
compensable evaluation for cluster headaches is dismissed.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


